DETAILED ACTION
Claims 1, 3-4 and 6-11 are present for examination.
	Claims 1, 4 and 6-7 have been amended.
	Claims 2 and 5 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 4 and 6-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4 and 6-7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 3-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest providing a program, wherein the program is executable by the embedded system, the program including at least one program range having a respective access characteristic and including a predetermined memory layout for the virtual address space, wherein the at least one program range is assigned to a virtual address in the virtual address space and has a program size; creating, by the loader, the virtual address space on the embedded system, which comprises at least two segments respectively having an identical segment size and respectively having a separate virtual start address, thereof a first segment and a second segment; creating, by the loader, a conversion table on the embedded system for the program, the conversion table configured for converting a virtual address of the at least one program range into a physical address in the physical memory; and converting a memory access to the virtual address into the physical address using the conversion table, via the execution unit or the program, wherein the memory layout is configured such that: program ranges having different access characteristics are written into different segments; each segment of the least two segments is always filled starting from its virtual start address; and the first segment is never mapped to the physical address space, and wherein the at least one program range extends over a plurality of segments when the program claims 1; and translating the source code into a program executable on the embedded system, the program including at least one program range having a respective access characteristic and including a memory layout for a virtual address space as defined by the memory configuration, wherein the at least one program range is assigned to a virtual address in the virtual address space and has a program size, wherein the virtual address space includes at least two segments of an identical segment size and each having a separate, respective virtual start address, wherein the memory layout is configured such that: program ranges of the at least one program range having different access characteristics are written into different segments of the least two segments; each segment of the least two segments is always filled starting from its respective virtual start address; and a first segment of the least two segments is never mapped to the physical address space, and wherein the at least one program range extends over a plurality of segments when the program size exceeds the segment size as long as program ranges having different access characteristics are simultaneously written to different segments and as long as a segment of the at least two segments is filled starting from its respective virtual start address as recited in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 10/08/2021, with respect to the rejection of claims 1 and 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wan et al. (US 2009/0210649). Wan et al. teaches an address space allocation unit arranged to divide a virtual address space used to address the memory into a plurality of virtual address space regions and to control execution of the plurality of program threads to access the memory though the plurality of virtual address space regions (see paragraph 19).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        

.